DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed on December 21, 2018 has been received and entered.  Claims 3-6, 12, 13,19, 24, 26, 28, 33, 34, 39, 43, and 44 have been amended, claims 7-11, 14-18, 20-23, 27, 29-32, 35-38, 40-42, 45, 46, 48, 49, and 51-63 have been cancelled, and no claims have been newly added.  Claims 1-6, 12, 13, 19, 24, 26, 28, 33, 34, 39, 43, 44, 47, and 50 are pending and subject to Election/Restriction requirement.
Election/Restriction
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-6, 12, 13, 19, 24, 26, 28, 33, 34, 39, 43, 44, drawn to a crosslinked polymeric nanogel-nucleic acid assembly, comprising: a crosslinked polymeric nanogel comprising a block or random co-polymer comprising structural units of:

    PNG
    media_image1.png
    137
    177
    media_image1.png
    Greyscale
 Wherein each of Ri and RT is independently a hydrogen, C1-C12 alkyl group, or halogen; each of R2, R’2, R3, and R’3 is independently a hydrogen, (C1-C16) alkyl, (Ci-Ci6) alkyloxy, or halogen; each of Li and L2 is independently a linking group; each of Si and S2 is independently a single bond or a spacer group; W is a hydrophilic group; and X is a group comprising a crosslinking moiety, and a nucleic acid molecule entrapped in the crosslinked polymeric nanogel.
.
Group II, claim(s) 47, drawn to A block or random co-polymer, having the structural formula:

    PNG
    media_image2.png
    186
    176
    media_image2.png
    Greyscale

Wherein R is a C1-C15 alkyl group; each of p and q is an integer from about 1 to about 20; and each of i and j is independently a positive number, k may be zero or a positive number.
Group III claim(s) 50, drawn to a method for forming a crosslinked polymeric nanogel-nucleic acid assembly, comprising: providing a polymer comprising one or more cationic moieties, wherein the polymer comprises one or more crosslinking groups; forming an electrostatic complex between the polymer and a nucleic acid molecule; and crosslinking the polymer to release one or more cationic moieties and to form a polymeric nanogel-nucleic acid assembly with the nucleic acid molecule entrapped in the crosslinked polymeric nanogel.



	The groups lack unity of invention because even though the inventions of these groups require the technical feature of a crosslinked polymeric nanogel-nucleic acid assembly, comprising: a crosslinked polymeric nanogel comprising a block or random co-polymer comprising structural units of:

    PNG
    media_image1.png
    137
    177
    media_image1.png
    Greyscale
 wherein each of Ri and RT is independently a hydrogen, C1-C12 alkyl group, or halogen; each of R2, R’2, R3, and R’3 is independently a hydrogen, (C1-C16) alkyl, (Ci-Ci6) alkyloxy, or halogen; each of Li and L2 is independently a linking group; each of Si and S2 is independently a single bond or a spacer group; W is a hydrophilic group; and X is a group comprising a crosslinking moiety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thaynmanavan (Pub. No.: US 2014/0112881; Pub. Date: Apr. 24, 2014).  Thaynmanavan discloses a polymer network of a co-polymer (block or random) having the structural formula: 

    PNG
    media_image3.png
    149
    256
    media_image3.png
    Greyscale
wherein each of R.sub.1, R'.sub.1, and R''.sub.1, is independently a hydrogen, C.sub.1-C.sub.12 alkyl group, or halogen; each of R.sub.2, R'.sub.2, R''.sub.2, R.sub.3, R'.sub.3 and R''.sub.3 is independently a hydrogen, (C.sub.1-C.sub.16) alkyl, (C.sub.1-C.sub.16) alkyloxy, or halogen; each of L.sub.1, L.sub.2 and L.sub.3 is independently a linking group; each of S.sub.1, S.sub.2 and S.sub.3 is independently a single bond or a spacer group; W is a hydrophilic group;  X is a group comprising a crosslinking moiety; Y is a non-crosslinking group; and each of i and j is independently a positive number, k may be zero or a positive number ([0020]-[0028]). 
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617                                                                                                                                                                                              


.